Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 January 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Jan. 10. 1780.
Since my last to you I have received two Letters from M de Chaumont in which he informs me that it is agreed between you & him to put the Supplys for 15000 men into immediate Execution, and he accordingly orders me to make the greatest Expedition in preparing as many Cloaths as Possible including Shirts & Shoes to be ready by the beginning of March. I have in consequence been as Active as I could & I have now my Tailors at work. I have already purchased 250 Pieces of Cloth payable at 4 months. The Shoes are in hand & I shall soon have one or two Convents employed about the Shirts. These Engagements will necessarily require Funds and I therefore beg to know how I am to draw. If you have Cash in hand it will be well to pay ready money to profit by the Discount for those Goods that are on 4 months Credit, if Time is necessary I can make all my Bills at 4 months & I can in some Instances delay drawing so as to make the credit equal to 8 months & perhaps 12 but then the Delay will cost half per Ct per month. Please to give me full Instructions on this Head and please also to say the Time you think the Ships will be ready. I shall have at least 5000 Suits ready in about 2 months or if all is not made I shall so arrange the Business that the remainder may go in Bales agreeable to your Letter. I beg leave to refer you to what I have written M de Chaumont for further Particulars & am ever with the highest Respect Your dutifull & affectionate Kinsman
Jona Williams J
I have not yet recvd one Letter from any of my Friends by M Adams.

P.S. I send inclosed a Letter which I have written to Mr Paulze & which I request you to send to him with a Note from you on the Subject, as the Permission demanded is absolutely necessary to save the Duty.
Doctor Franklin

 Notation: J Williams Jan 10 1780